DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of October 1, 2021, to the non-final action mailed June 2, 2021, has been entered. Claims 1, 5, and 13 have been amended, claims 3, 7, 14, and 17 have been cancelled, and claims 18 and 19 have been newly added.  Claims 1, 2, and 4-6, 8-13, 15, 16, and 18-19 are pending in the application. Claims 5, 6, 8-13, and 15-16 stand withdrawn.
	Claims 1, 2, 4, and 18-19 are under current examination.
New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
18 is a relative phrase which renders the claim indefinite.  The phrase "enhances gel formulation ability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has not provided a comparison as to what the standard for gel formation is and therefore it is not possible to determine what is the degree for enhancement.

Response & Claim Rejection - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, and 4 remain rejected in modified form and claim 19 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang et al. (WO 2016/161944; Pub. Date: Oct 13, 2016) and Lee et al. (Progress in Organic Coatings 77(2014) 1111-1116) for reasons of record.

	Regarding claims 1 and 19 Kang discloses a bio-ink composition comprising a core, a shell, and a liquid carrier [0014]; wherein the core comprises a combination of  a biodegradable polyurethane, naturally occurring polymers such as chitosan or  hyaluronic acid,  ([0021], [0018], [0269], and [0416]), and wherein the shell comprises a combination of  gelatin, chitosan or hyaluronic acid [0029] and degradable polyurethane [0028] and [0655], wherein the bio-blocks making up the bioink are solid [0226], and wherein the 
	However, in the same field of endeavor of coating compositions comprising  biodegradable polyurethane and gelatin (abstract) in an ion solution (abstract, page 1112 sections 2.4 and 2.4), Lee discloses the biodegradable polyurethane comprising isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA and the soft segment comprises IPDI and PCL (page 1112 and Table 1).
	With respect to the newly added limitation of claim 19 wherein the bionic has a solid content ranging from 12.5 to 21.4% w/w, Kang discloses wherein the bioink carrier is a liquid [00351] compromising water or a buffer solution ([0014] and [0349]), wherein the bioblocks making up the bioink can comprises 10--99 by weight of the composition including the specific range of 10-20% [0365].  Accordingly, the instantly claimed solid content of the bioink wound be encompassed by the general range of 10-99 and the specific range of 10-20%.


	Regarding claim 2, Kang discloses the divalent metal ion solution as calcium chloride solution [0665]. 

	Regarding claim 4, Lee discloses the wt% polyurethane 27.68 and the weight percent the biopolymer 4, 7, 10, and 13 which reads on the instantly claimed weight ratio of 85:15 to 5:95.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride in a bioink composition as disclosed by Kang, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results of a coating also reads on the instantly claimed bioink.  

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kang  and Lee for the biodegradable polyurethane to comprise isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA  and the soft segment comprises IPDI and PCL (page 1112 and Table 1) as disclosed by the teachings of Lee, in the bioink composition comprising  a biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride as disclosed by Kang, as instantly claimed,  and as a matter of combining prior art elements according to known methods with a reasonable expectation of success at the time of filing.
  One of ordinary skill in the art would be motivated to do so because the polyurethane to comprise isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA  and the soft segment comprises IPDI and PCL (page 1112 and Table 1) is capable of crosslinking and provide enhanced hardness, yield strength, and thermal resistance as evidenced b the teachings of Lee (abstract).  One who would have practiced the invention would have had reasonable expectation of success because Kang had 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to Arguments:	
	Applicant traverses the 103 type rejection arguing that the prior art does not disclose the newly added limitation wherein the biodegradable polyurethane and the biopolymer form a hydrogel.  Kang discloses a core shell structure and Lee discloses an outer shell coating.  Kang explicitly avoids or teaches away from the polyurethane/biopolymer hydrogel as he teaches that when used directly or in a mixture with hydrogel in 3D bioprinting, cells can be injured or killed due to damage by external pressure or shearing force as such Kang  is directed towards a microdoplet.  The 

	Applicant’s argument has been fully considered and not found persuasive.  Kang explicitly discloses embodiments that include a hydrogel, for example Kang discloses in para [0226] ”[d]epending on the chemical and physical properties of the biodegradable polymers, the core, the shell and/or the bio-block may be in a solid or semi-solid state. In some embodiments, the bio-block is in a gel state. In some embodiments, the core is in a gel state. In some embodiments, the bio-block comprises a hydrogel. In some embodiments, the hydrogel comprises alginate, oxidized alginate, agarose, gelatin, chitosan, or other water-soluble or hydrophilic polymers. In some embodiments, the hydrogel comprises a synthetic hydrophilic polymer, such as polyethylene glycol, polyacrylic acid, or derivatives thereof (e.g. polymethylacrylic acid, polyacrylamide, or 

	With respect to Applicant’s argument that the polyurethane of Kang does not have a negatively charged surface and therefore cannot react with the divalent metal ion solution to form a crosslinking network, this has been fully considered, but not found persuasive.  Initially, it must be pointed out the independent claims do not have a limitation concerning negative surface charge or divalent metal ions to form crosslinking.  Additionally, Kang discloses wherein the biodegradable polymeric shell material further 2+, Ba 2+ and Sr 2+. In some embodiments, the biodegradable polymeric shell material further comprises calcium (such as Ca 2+) . In some embodiments, the shell comprises calcium alginate. In some embodiments, the cation (such as Ca 2+) serves to crosslink the polymers in the biodegradable polymeric shell material. In some embodiments, the crosslinked polymers form a hydrogel. In some embodiments, crosslinking of the polymers using the cation (such as Ca 2+) yields favorable mechanical properties of the shell, such as increasing elasticity and hardness of the shell [0246].

	With respect to Applicant’s argument of the smaller diameter syringe of the instant invention.  This has been fully considered, but not found persuasive as the claim recites a diameter of at least 50 um.  There is no upper limit on how wide the syringe is.

	With respect to Applicant’s argument concerning the solid content of Kang, this has been fully considered, but not found persuasive.  Initially, it must be pointed out that this limitation is not in the independent claim.  Furthermore, Kang discloses wherein the bionic has a solid content ranging from 12.5 to 21.4% w/w, Kang discloses wherein the bioink carrier is a liquid [00351] compromising water or a buffer solution ([0014] and [0349]), wherein the bioblocks making up the bioink can comprises 10-99 by weight of the composition including the specific range of 10-20% [0365].  Accordingly, the instantly claimed solid content of the bioink wound be encompassed by the general range of 10-99 and the specific range of 10-20%.
.
Claim Rejections - 35 USC § 103
Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang et al. (WO 2016/161944; Pub. Date: Oct 13, 2016) and Lee et al. (Progress in Organic Coatings 77(2014) 1111-1116)as applied to claim 1 above, and further in view of Lin et al. (Journal of Materials Chemistry B, 2016, 4, 6694).

	Regarding claims 18, Kang et al. and Lee et al. remain as applied to claim 1.  While the combination of references disclose a bio-ink composition comprising a core, a shell, and a liquid carrier [0014]; wherein the core comprises a combination of a  biodegradable polyurethane and a naturally occurring polymers such as chitosan or  hyaluronic acid ([0021], [0018], [0269], and [0416]), wherein the shell similarly comprises a combination gelatin, chitosan or hyaluronic acid [0029]and degradable polyurethane [0028] and [0655], wherein the bio-blocks making up the bioink are solid [0226], and wherein the carrier such as water with excipients such as calcium [0416], wherein depending on the chemical and physical properties of the biodegradable polymers, the core, the shell and/or the bio-block may be in a solid or semi-solid state. In some embodiments, the bio-block 
	However, in the same field of endeavor of bioinks comprising polyurethane and a biopolymer in hydrogel form (title and abstract) Lin discloses wherein the chain extender of the polyurethane is DMPA (page 6695, Fig. 1).
	As the combination of Kang, Lee, and Lin disclose the instantly claimed polyurethane and divalent metal ion solution, it would be expected, until and unless Applicant can provide evidence to the contrary to enhance gel formation ability of the biodegradable polyurethane.  
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kang, Lee, and Lin for the biodegradable polyurethane to comprise DMPA as the chain extender as disclosed by Lin in the bioink composition comprising  a biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride as disclosed by Kang, as instantly claimed,  and as a matter of combining prior art elements according to known methods with a reasonable expectation of success at the time of filing.  One of ordinary skill in the art would be motivated to include DMPA 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


Conclusion
No Claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.